                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AMYE ELBERT,                                   Case No. 20-cv-00250-MMC
                                                         Plaintiff,                     ORDER GRANTING IN PART AND
                                  8
                                                                                        DENYING IN PART MOTION TO
                                                   v.                                   DISMISS OR, IN THE ALTERNATIVE,
                                  9
                                                                                        TO STRIKE; AFFORDING PLAINTIFF
                                  10     ROUNDPOINT MORTGAGE                            LEAVE TO AMEND; CONTINUING
                                         SERVICING CORPORATION,                         CASE MANAGEMENT CONFERENCE
                                  11                     Defendant.                     Re: Doc. No. 24
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant RoundPoint Mortgage Servicing Corporation's
                                  14   ("RoundPoint") "Motion to Dismiss Plaintiff's Complaint or, in the Alternative, Motion to
                                  15   Strike Class Allegations," filed March 6, 2020. Plaintiff Amye Elbert ("Elbert") has filed
                                  16   opposition, to which RoundPoint has replied. Having read and considered the papers
                                  17   filed in support of and in opposition to the motion,1 the Court hereby rules as follows.2
                                  18                                          BACKGROUND
                                  19          Elbert alleges that, in 2015, she purchased a home in Antioch, California, through
                                  20   a loan secured by a Deed of Trust "issued by an FHA-approved lender and insured by
                                  21   the FHA [Federal Housing Administration]." (See Compl. ¶¶ 28, 31, Ex. A.) Elbert further
                                  22   alleges she "sometimes makes mortgage payments over the phone," and that, on those
                                  23   occasions, RoundPoint, the loan servicer, charges her a fee. (See Compl. ¶¶ 28-29.) As
                                  24   "example[s]," Elbert states that, on August 5, 2019, and again on September 4, 2019,
                                  25
                                              1
                                  26             After briefing was complete, Elbert, on May 20, 2020, filed a request for leave to
                                       file a statement of recent decision, which request is hereby GRANTED. See Civil L.R. 7-
                                  27   3(d)(2).
                                              2
                                  28              By order filed May 8, 2020, the Court took the matter under submission.
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 2 of 8




                                  1    RoundPoint "charged" her a $12.00 "Pay-to-Pay Fee" for "making a payment over the

                                  2    phone,"3 which fees, according to Elbert, were "not authorized" under the terms of the

                                  3    Deed of Trust. (See Compl. ¶ 30.)

                                  4           Based on the above allegations, Elbert asserts, on her own behalf and on behalf of

                                  5    a putative class, three Counts under state law, specifically, a claim for breach of contract,

                                  6    a claim under the Rosenthal Fair Debt Collection Practices Act ("Rosenthal Act"), and a

                                  7    claim under California's Unfair Competition Law ("UCL").

                                  8                                           DISCUSSION

                                  9           In its motion, RoundPoint argues each Count asserted by Elbert is subject to

                                  10   dismissal for failure to state claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

                                  11   Procedure, and, in the alternative, that certain portions of the complaint should be

                                  12   stricken, pursuant to Rule 12(f) and Rule 23(d)(1)(D).
Northern District of California
 United States District Court




                                  13   A. Rule 12(b)(6)

                                  14          The Court considers the three Counts, in turn

                                  15          1. Count I – Breach of Contract

                                  16          In Count I, Elbert alleges RoundPoint breached the terms of the Deed of Trust by

                                  17   charging her Pay-to-Pay fees. RoundPoint argues Elbert has failed to identify any

                                  18   provision in the Deed of Trust precluding it from charging such fees. As set forth below,

                                  19   the Court disagrees.

                                  20          The Deed of Trust, in a section titled "Loan Charges," states as follows: "Lender

                                  21   may collect fees and charges authorized by the Secretary[;]4 [l]ender may not charge fees

                                  22   that are expressly prohibited by this Security Instrument, or by Applicable Law." (See

                                  23
                                              3
                                  24           Elbert states RoundPoint charges a $12.00 fee when a mortgagor paying by
                                       telephone does so "with representative assistance," which the Court understands to
                                  25   mean a live operator, and charges $10.00 when the mortgagor does so "by Interactive
                                       Voice Response ('IVR')," which the Court understands to mean by an automated system.
                                  26   (See Compl. ¶ 26.)
                                              4
                                  27            The "Secretary" is the Secretary of the Department of Housing and Urban
                                       Development ("HUD"). (See Compl. Ex. A ¶ R.) The FHA, the agency that insured
                                  28   Elbert's mortgage, is an agency within HUD. See 12 U.S.C. § 1708.

                                                                                     2
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 3 of 8




                                  1    Compl. Ex. A ¶ 13.) "Applicable Law" is defined in the Deed of Trust as, inter alia, "all

                                  2    controlling applicable federal . . . regulations." (See Compl. Ex. A ¶ (J).)

                                  3           One such federal regulation, 24 C.F.R. § 203.552, sets forth the types of fees a

                                  4    lender may collect from a mortgagor, where the mortgage is insured by the FHA. The

                                  5    regulation begins with the following language: "The mortgagee may collect reasonable

                                  6    fees and customary fees from the mortgagor after insurance endorsement only as

                                  7    provided below." See 24 C.F.R. § 203.552(a) (emphasis added). The regulation then

                                  8    lists, in subsections (a)(1) – (a)(11) and (a)(13) – (a)(14), a number of specified fees a

                                  9    lender may charge, none of which is the type of fee RoundPoint allegedly charged Elbert.

                                  10   The remaining subsection, specifically, (a)(12), allows a lender to charge "[s]uch other

                                  11   reasonable and customary charges as may be authorized by the Secretary," see 24

                                  12   C.F.R. § 203.552(a)(12), and Elbert alleges the Secretary has not authorized fees of the
Northern District of California
 United States District Court




                                  13   type challenged here (see Compl. ¶ 36).5 Consequently, Elbert has alleged sufficient

                                  14   facts to support a finding that RoundPoint, by charging her a fee not authorized by the

                                  15   Secretary, violated the "Loan Charges" section in the Deed of Trust.

                                  16          RoundPoint, citing Loiseau v. Visa USA Inc., 2010 WL 4542896 (S.D. Cal. 2010),

                                  17   next argues Elbert, having been given notice of the Pay-to-Pay fees, fails to show she

                                  18   incurred damages as a result of RoundPoint's imposition of such charges. In Loiseau,

                                  19   the plaintiff brought a breach of contract claim based on bank charges imposed to use a

                                  20   gift card, which claim was dismissed for the reason that the charges had been disclosed

                                  21   on the card's packaging. See id. at *2. Implicit in the holding in Loiseau, however, is a

                                  22   finding that the charges imposed were allowed under the terms of the contract, whereas,

                                  23   in the instant case, Elbert, as set forth above, has alleged sufficient facts to support a

                                  24   finding that the Pay-to-Pay fees she was charged are not allowed under the terms of the

                                  25

                                  26          5
                                                 Subsection (a)(12) also states authorized charges "shall not include," inter alia,
                                  27   "[c]harges for servicing activities of the mortgagee or servicer." See 24 C.F.R.
                                       § 203.552(a)(12). As Elbert does not argue the Pay-to-Pay fees constitute a servicing
                                  28   activity, the Court does not address such exclusion further herein.

                                                                                     3
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 4 of 8




                                  1    contract.

                                  2           Accordingly, Count I is not subject to dismissal.

                                  3           2. Count 2 – Rosenthal Act

                                  4           In Count II, Elbert asserts RoundPoint has violated the Rosenthal Act, which Act

                                  5    provides that "[n]o debt collector shall collect or attempt to collect a consumer debt by

                                  6    means of [various specified] practices." See Cal. Civ. Code § 1788.13; see also Cal. Civ.

                                  7    Code § 1788.14 (same).

                                  8           Elbert alleges RoundPoint, by assessing a Pay-to-Pay fee when she makes a

                                  9    mortgage payment by phone, engages in two practices prohibited under the Act:

                                  10   (1) making a "false representation that the consumer debt may be increased by . . .

                                  11   service fees . . . or other charges if, in fact, such fees or charges may not legally be

                                  12   added to the existing obligation," see Cal. Civ. Code § 1788.13(e); and (2) "charg[ing] for
Northern District of California
 United States District Court




                                  13   services rendered, or other expense incurred by the debt collector in the collection of the

                                  14   consumer debt," where such charge is not "permitted by law," see Cal. Civ. Code

                                  15   § 1788.14(b).6

                                  16          For purposes of the Rosenthal Act, a "consumer debt," which includes a

                                  17   "mortgage debt," is "money . . . due or owing or alleged to be due or owing." See Cal.

                                  18   Civ. Code § 1788.2(f).7 RoundPoint argues Elbert's claim is subject to dismissal

                                  19   because, RoundPoint asserts, Elbert has not alleged any mortgage payment she made

                                  20   by telephone was, at the time of such payment, due or owing. See Burris v. HSBC Bank,

                                  21   USA, Nat'l Ass'n, 2014 WL 12772260, at *5-6 (C.D. Cal. December 19, 2014) (dismissing

                                  22

                                  23          6
                                                The "law" that Elbert cites for purposes of this claim is 15 U.S.C. § 1692f(1) (see
                                  24   SAC ¶ 78), a section of the Fair Debt Collection Practices Act that precludes the
                                       "collection of any amount . . . unless such amount is expressly authorized by the
                                  25   agreement creating the debt." See 15 U.S.C. § 1692f(1).
                                              7
                                  26            In another subsection of the above-cited statute, the reference is to consumer
                                       debt that is "due and owing or alleged to be due and owing." See Cal. Civ. Code
                                  27   § 1788.2(h) (emphasis added). The California Attorney General "do[es] not distinguish
                                       between the two phrases" and construes both to mean "delinquent, making them subject
                                  28   to collection." See 85 Cal. Op. Att'y Gen. 215, at *2 and n.3 (2002).

                                                                                     4
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 5 of 8




                                  1    Rosenthal Act claim where payment on which claim based was made before "due date

                                  2    listed on the statement").8

                                  3           In her opposition, Elbert cites to Sanders v. LoanCare LLC, 2019 WL 441964

                                  4    (C.D. Cal. February 1, 2019), in which the plaintiff alleged she made a payment within a

                                  5    "grace period," which payment, the district court held, was made when it was, for

                                  6    purposes of the Rosenthal Act, "due and owing." See id. at *3. Even assuming a

                                  7    payment within a grace period can be considered "due and owing," however, Elbert has

                                  8    not identified any relevant document providing for a grace period, let alone that she made

                                  9    any telephonic payment within any such period.9

                                  10          Accordingly, Count II is subject to dismissal.

                                  11          3. Count III – UCL

                                  12          In Count III, Elbert alleges defendant has violated § 17200 of the California
Northern District of California
 United States District Court




                                  13   Business & Professions Code, which section prohibits "any unlawful, unfair or fraudulent

                                  14   business act or practice." See Cal. Bus. & Prof. § 17200. Specifically, Elbert alleges,

                                  15   RoundPoint's Pay-to-Pay fees are "unlawful" and "unfair." (See Compl. ¶¶ 89-90.)

                                  16          To the extent Count III is based on the allegation that the collection of Pay-to-Pay

                                  17   fees is unlawful, the claim, as pleaded, is wholly derivative of the Rosenthal Act (see

                                  18   Compl. ¶¶ 87-88), and, consequently, is subject to dismissal for the reasons stated above

                                  19   with respect to Count II.

                                  20          To the extent Count III is based on the allegation that the collection of Pay-to-Pay

                                  21   fees is unfair, RoundPoint argues the claim is conclusory, and the Court agrees. For

                                  22

                                  23          8
                                               To the extent RoundPoint argues mortgages are not covered by the Rosenthal
                                  24   Act, and to the extent Elbert argues a mortgage is covered even where a payment is not
                                       due or owing, the Court finds such arguments are without merit in light of the plain
                                  25   language of § 1788.2(f).
                                              9
                                  26            Elbert relies on her allegation that, "on August 5, 2019, and again [on]
                                       September 4, 2019, RoundPoint charged . . . Elbert a $12.00 Pay-to-Pay Fee for making
                                  27   a payment over the phone." (See SAC ¶ 8.) Elbert fails, however, to explain the
                                       significance of such dates with regard to whether the payments she made by phone were
                                  28   due and owing.

                                                                                     5
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 6 of 8




                                  1    purposes of § 17200, an unfair practice is one that "violates public policy or . . . is

                                  2    immoral, unethical, oppressive or unscrupulous and causes injury to consumers which

                                  3    outweighs its benefits." See McKell v. Washington Mutual, Inc., 142 Cal. App. 4th 1457,

                                  4    1473 (2006) (citing cases). Here, Elbert has not identified a public policy implicated by

                                  5    Pay-to-Pay fees, nor has she pleaded facts sufficient to show the collection of such fees

                                  6    is "immoral, unethical, oppressive or unscrupulous." See id. Although she alleges the

                                  7    fees charged are "well above the actual cost of providing phone payments service" (see

                                  8    Compl. ¶ 90), she includes insufficient facts to support such allegation.

                                  9           Accordingly, Count III is subject to dismissal.

                                  10   B. Rule 12(f)

                                  11          "The court may strike from a pleading . . . any redundant, immaterial, impertinent,

                                  12   or scandalous matter." Fed. R. Civ. P. 12(f). RoundPoint contends the first three
Northern District of California
 United States District Court




                                  13   numbered paragraphs of the complaint should be stricken, on the ground those

                                  14   paragraphs are "vague and inflammatory" and "are irrelevant to [Elbert's] experiences

                                  15   and claims." (See Def.'s Mot. at 15:21-25.) As Elbert points out, however, the

                                  16   allegations therein are limited to and summarize the claims Elbert is making.

                                  17          Accordingly, the first three numbered paragraphs will not be stricken.

                                  18   C. Rule 23(d)(1)(D)

                                  19          RoundPoint next argues the putative class allegations should be stricken pursuant

                                  20   to Rule 23(d), under which Rule a court may issue orders that "require that the pleadings

                                  21   be amended to eliminate allegations about representation of absent persons." See Fed.

                                  22   R. Civ. P. 23(d)(1)(D). In that regard, RoundPoint is, in essence, contending Elbert

                                  23   cannot show "there are questions of law or fact common to the [putative] class" or that

                                  24   her "claims or defenses . . . are typical of the claims or defenses of the [putative] class."

                                  25   See Fed. R. Civ. P. 23(a) (setting forth requirements for class action).

                                  26          District courts have authority to strike class allegations at the pleading stage where

                                  27   the class as defined cannot be certified. See, e.g., Kamm v. California City Development

                                  28   Co., 509 F.2d 205, 207 n.3, 212-13 (9th Cir. 1975) (affirming order striking class
                                                                                      6
                                          Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 7 of 8




                                  1    allegations where plaintiff would be unable to meet requirements of Rule 23). Although,

                                  2    as Elbert points out, a motion to strike class allegations is "rare[ly]" granted, see Kazemi

                                  3    v. Payless Shoesource, Inc., 2010 WL 963225, at *3 (N.D. Cal. March 16, 2010), the

                                  4    Court finds the instant case is one of the "rare case[s]" in which the complaint "indicate[s]

                                  5    that the class requirements cannot possibly be met," see id.

                                  6           In particular, Elbert's theory in support of class certification is that RoundPoint's

                                  7    imposition of a fee when a mortgagor makes a payment by phone is contrary to "uniform

                                  8    covenants" found in mortgages "insured by the FHA." (See Compl. ¶¶ 2, 32, 36; see also

                                  9    Compl. ¶¶ 1, 3, 35, 41, 51.) The putative class, however, is defined as "[a]ll persons with

                                  10   a California address who were borrowers on residential mortgage loans to which

                                  11   RoundPoint acquired servicing rights, and paid a fee to RoundPoint for making a loan

                                  12   payment by telephone, IVR, or the internet, during the [class period]." (See Compl. ¶ 44.)
Northern District of California
 United States District Court




                                  13   In other words, the class consists of all borrowers whose loans were serviced by

                                  14   RoundPoint, irrespective of whether those loans were insured by the FHA, and Elbert

                                  15   does not allege RoundPoint only services loans insured by the FHA. Moreover, although

                                  16   the class definition includes persons who made payments by "the internet" (see id.),

                                  17   nothing in the complaint suggests RoundPoint charges a fee to persons who make

                                  18   payments in that manner. See Wal-Mart Stores v. Duke, 564 U.S. 338, 350 (2011)

                                  19   (holding "common contention," for purpose of Rule 23, exists only where "determination

                                  20   of its truth or falsity will resolve an issue that is central to the validity of each one of the

                                  21   claims in one stroke"; further holding "commonality requires the plaintiff to demonstrate

                                  22   that the class members have the same injury").

                                  23          Accordingly, the class allegations will be stricken.

                                  24                                            CONCLUSION

                                  25          For the reasons stated, RoundPoint's motion is hereby GRANTED in part and

                                  26   DENIED in part, as follows:

                                  27          1. To the extent RoundPoint seeks dismissal of Counts II and III, the motion is

                                  28   GRANTED.
                                                                                        7
                                         Case 3:20-cv-00250-MMC Document 43 Filed 08/19/20 Page 8 of 8




                                  1            2. To the extent RoundPoint seeks an order striking the class allegations, the

                                  2    motion is GRANTED.

                                  3            3. In all other respects, the motion is DENIED.

                                  4            If Elbert wishes to amend for purposes of curing any or all of the deficiencies

                                  5    identified above, she shall file her First Amended Complaint no later than September 10,

                                  6    2020.

                                  7            In light of the above, the Case Management Conference is hereby CONTINUED

                                  8    from September 4, 2020, to December 4, 2020, at 10:30 a.m. A Joint Case Management

                                  9    Statement shall be filed no later than November 27, 2020.

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: August 19, 2020
Northern District of California
 United States District Court




                                                                                                 MAXINE M. CHESNEY
                                  13                                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
